DETAILED ACTION
	Claims 3-9, 11-17, 23, 24, 26-28, 31-36, 42-56 and 58-64 have been canceled.  Claims 1, 2, 10, 19-22, 25, 29, 30, 37-41 and 57 have been amended.  Claims 1, 2, 10, 18-22, 25, 29, 30, 37-41 and 57 are pending and under consideration.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

(1) composition and kit comprising a peptide(s);
(2) Antibody or antibody-like molecules;
(3) dendritic cells; and
(4) T cells.

37 CFR 1.475 (c) makes no provision for multiple products. Thus Unity of Invention is lacking based on claims drawn to multiple products.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SEQ ID NOs: 4, 5, 10, 11, 15, 24, 32, 33, 37, 38, 41, 42, 52, 59, 63, 64, 66, 72, 75, 80, 83-89, 91, 92, 95, 96, , 106-108, 113, 115, 116, 117, 122, 123, 127, 128, 130-132, 146-149, 157, 158, 160, 161, 163-165, 167, 174, 179, 181, 185-188, 195, 198, 203, 206, 210, 212, 215, 218, 221, 222, 224, 226, 231-233, 237, 243, 245, 253, 261, 266, 270, 274, 275, 276, 281, 285-287, 292, 293, 295, 297, 299, 303-305, 317, 320, 337, 338, 340, 343-349, 351-364, 367-371, 373, 377, 379, 382, 383, 385, 386, 393-412, 414-426, 429-436, 438-448, 464, 502 and 509.
Applicant is required, in reply to this action, to elect a single species, or a group of related species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the claims are not novel over the prior art. 
Claims 1, 2, 10, 18-22, 25, 29, 30, 37-41 and 57 lack unity of invention because even though the inventions of these groups require the technical feature of the peptides of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Penny et al (WO2014/039675, reference of the IDS filed 1/10/2020).  Penny et al disclose the phosphopeptides having the Sequence Identifiers of 8, 37, 38, 68, 112 and 152 (Table 5, pages 87-96), which meet the specific embodiments of instant SEQ ID NO: 15, 317, .  
Instant				Penny
SEQ ID NO: 15		SEQ ID NO: 8			
SEQ ID NO: 218		SEQ ID NO: 68
SEQ ID NO: 226		SEQ ID NO: 112
SEQ ID NO: 276		SEQ ID NO: 152
SEQ ID NO: 317		SEQ ID NO: 37
SEQ ID NO: 304 and 337	SEQ ID NO: 38.

Penny et al disclose that the peptides comprise a phosphoserine (small “s” in Table 5) which meets the limitations of claim 2(b). Penny et al disclose a peptide composition comprising an adjuvant (page 8, first full paragraph), which meets the same limitation as required in instant claims 1, 10(a) and 19.  Penny et al disclose that the peptides of claim 1 further comprising the peptide derived from the listed antigens (claim 15 of ‘634) which meets the limitations of instant claim 18.  Penny et al disclose an in vitro population of dendritic cells comprising an inventive peptide and an in vitro population of CD8 T cells capable of being activated upon being brought into contact with a population comprising at least one inventive peptide (page 8, second and third full paragraphs) which meets the limitations of instant claims 20 and 21. Penny et al disclose an antibody or antibody-like molecule that specifically binds to a complex of an MHC I and the inventive peptide wherein some embodiments the antibody-like molecule is a T cell receptor linked to a CD3 agonist (pages 8-9, bridging paragraph) which meets the limitations of instant claims 22 and 25. Penny et al disclose an in vitro population of T cells transfected with an mRNA encoding an inventive peptide specific T cell receptor (page 9, first full paragraph) which meets the limitations of claim 29.  Penny et al disclose a method of treating or preventing cancer comprising the administration of the inventive peptides (page 9, 2nd and 3rd full paragraphs), the CD8+ T cells of the invention or the dendritic cells of the invention (page 9, 4th full paragraph and pages 9-10, bridging paragraph) which meets the limitations of claim 30.  Penny et al disclose a method of making a cancer vaccine (claim 30 of ‘675) that meets the limitations of instant claim 37.  Penny et al disclose a method of screening peptides for inclusion in an immunotherapeutic composition (claim 31 of ‘675) which meets the limitations of instant claim .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643